Citation Nr: 0426948	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-02 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.  He died in March 2000.  The appellant is his surviving 
spouse.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  Later that month, the veteran timely filed 
a notice of disagreement.  In August 2000, the RO denied the 
appellant's claim for DIC under 38 U.S.C.A. § 1318.  In 
August 2000, the appellant was issued a statement of the case 
that addressed both the service connection and DIC claims.  
In March 2001, the RO received the veteran's substantive 
appeal.  

In October 2003, the Board remanded the appellant's claim to 
the RO to ensure compliance with the Veterans Claims 
Assistance Act (VCAA) and its implementing regulations.  
After providing additional notification, to which the 
appellant did not respond, in June 2004, the RO continued the 
denial of the claims on appeal, and returned these matters to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran died on March [redacted], 2000; his death certificate 
reflects that his immediate cause of death was lung cancer, 
which had its onset one year prior to his death.

3.  Lung cancer was not present during service or for many 
years thereafter, and was not caused by any disease or injury 
in service or any service-connected disability.

4.  At the time of the veteran's death, his service-connected 
disabilities consisted of: post-traumatic hemiparesis of the 
left side with Jacksonian epilepsy, rated as 80 percent 
disabling from August 1, 1952; loss of skull with plate 
insertion, rated as 50 percent disabling from August 1, 1952; 
malaria, rated as 0 percent disabling from August 1, 1952; 
and a wound of the left fifth finger, rated 0 percent 
disabling from August 1, 1952.  His combined rating was 90 
percent disabling from August 1, 1952, to March [redacted], 2000.  He 
received a total disability rating based on individual 
unemployability (TDIU) from August 1, 1952, to December 5, 
1955, and from April 22, 1992, to March [redacted], 2000.  

5.  A service-connected disability did not cause the 
veteran's death and did not play a substantial or material 
contributory role in his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated during service did 
not cause death, and did not contribute substantially or 
materially to cause  death.  38 U.S.C.A. § 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.312 
(2003).

2.  Entitlement to DIC, pursuant to 38 U.S.C.A. § 1318, has 
not been established.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. §§ 3.22, 20.1106 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May and August 2000, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death and her claim for DIC under 
38 U.S.C.A. § 1318, respectively.  She was properly notified 
of the outcome as well as the reasoning behind the denials.  
The Board finds  that the discussion in the May and August 
2000 RO decisions, the statement of the case (issued in 
August 2000), the supplemental statement of the case (issued 
in June 2004), and numerous letters over the years (including 
the May 2002 and February 2004 VCAA letters) informed the 
appellant of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decisions, SOC, SSOC and various letters informed her of:  
why the evidence on file was insufficient to grant service 
connection and DIC; what evidence the record revealed; what 
VA was doing to develop the claims; and what information and 
evidence was needed to substantiate her claims.  The May 2002 
and February 2004 VCAA letters specifically informed her of 
what she should do in support of the claims, where to send 
the evidence, and what she should do if she had questions or 
needed assistance.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was, for the most part, asked to submit 
everything she had with regard to her claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, it is 
acknowledged that the May 2002 and February 2004 VCAA letters 
were issued following the 2000 RO decisions that denied 
service connection and DIC; regardless, no prejudice to the 
appellant has occurred.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record to include remanding the claim in 
October 2003 for the purpose of ensuring that VCAA was 
complied with.  All identified medical records are on file.  
In sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist with regard to the appellant's claims. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
the claims on appeal, at this juncture, is appropriate.

II.  Factual Background

The veteran served on active duty from January 1951 to July 
1951.  His service medical records do not reveal any 
pertinent findings with regard to lung cancer.  There is no 
evidence of lung cancer within one year of his service 
discharge.

By an October 1952 RO decision, service connection was 
granted for:  traumatic encephalopathy (rated as 80 percent 
disabling as of August 1, 1952); loss of skull (rated as 50 
percent disabling as of August 1, 1952); malaria (rated as 0 
percent disabling as of August 1, 1952); and a wound of the 
left fifth finger (rated as 0 percent disabling as of August 
1, 1952).  His combined rating was 90 percent as of August 1, 
1952.

By a January 1953 RO decision, a TDIU was granted as of 
August 1, 1952.  By an October 1955 RO decision, a TDIU was 
discontinued as of December 5, 1955, based on evidence 
showing that the veteran had been rehabilitated. 

In December 1969, the veteran and the appellant were married.  

On April 22, 1992, the RO received the veteran's claim for a 
TDIU.  He indicated he was no longer able to work.  He 
indicated that he was 90 percent disabled but had been 
previously rated 100 percent disabled until he took a 
training course through the GI bill.  In his actual TDIU 
application, he indicated he had worked at his own janitorial 
service until 1992.  

By a May 1992 RO decision, a TDIU was granted effective April 
22, 1992.  It was noted that the veteran's  service-connected 
disabilities then consisted of:  post-traumatic hemiparesis 
of the left side with Jacksonian epilepsy, rated as 80 
percent disabling  from August 1, 1952; loss of skull with 
plate insertion, rated as 50 percent disabling  from August 
1, 1952; malaria, rated as 0 percent disabling  from August 
1, 1952; and a wound of the left fifth finger, rated as 0 
percent disabling from August 1, 1952.  It was noted he had a 
combined 90 percent rating from December 6, 1955.  He was in 
receipt of a TDIU from April 22, 1992. 
 
The veteran died on March [redacted], 2000.  His death certificate 
reflects that his immediate cause of death was lung cancer, 
which developed one  year prior to his death.

In March 2000, the appellant filed a claim indicating that 
the veteran's death was caused by service.
 
In April 2000, the appellant filed a claim indicating that 
the veteran's death was not due to service.  

III.  Service Connection Claim

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 
3.303.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  S service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for a malignant tumor may be presumed if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established, on a secondary 
basis, for disability that is shown to be proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.


The appellant has variously claimed that the veteran's cause 
of death is and is not attributable to his service. 

The veteran's death certificate shows that he died in March 
2000.  The immediate cause of death was lung cancer, which 
had its onset one year prior to his death.  

A review of the veteran's service medical records reveals no  
evidence of lung problems.  Further, there is no evidence of 
lung cancer within one year of his service discharge, or for 
many years thereafter.  Cancer first manifested in 2000, 
decades after service.  Significantly, there is no competent 
medical evidence that relates the cause of the veteran's 
death to a disease or injury in service, any in-service 
incident, or any service-connected disability, and the 
appellant has not alluded to the existence of any such 
evidence.  Simply stated, the claim for service connection 
for the cause of the veteran's death is not supported by 
competent evidence.  

The Board has considered the appellant's numerous statements.  
On  medical matters  (i.e. diagnosis or causation), her 
opinion is not competent.  The appellant is certainly 
competent to note certain symptoms; however, as a layperson 
without the appropriate medical training and expertise, she 
is not competent to provide a probative opinion as to the   
cause of death.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Again, given the complete lack of any type of respiratory 
symptomatology in service or for decades after, and the lack 
of a competent medical opinion linking lung cancer to service 
or a service-connected disability, the Board finds that the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  As there simply is no 
competent evidence to support the claim, the benefit-of-the-
doubt doctrine is inapplicable..  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  DIC Claim

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a).  
If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability rated totally disabling if the 
service-connected disability was either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other matters, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The United States Court of Appeals for Veterans Claims has 
interpreted 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2) 
and has determined that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  See Cole v. West, 13 
Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale. Id. at 1378.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes 
as a bar to the filing of new claims posthumously by the 
veteran's survivor, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening - "hypothetical entitlement" 
claims.  Id. at 1379-80.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of the veteran's death in March 
2000, he had a combined rating of 90 percent for his service-
connected disabilities, effective August 1, 1952.  He also 
was in receipt of a TDIU, effective April 22, 1992.  (He had 
been previously entitled to a TDIU from August 1, 1952, to 
December 5, 1955; the TDIU was discontinued, however, in 
December 1955, due to his rehabilitation.)

Clearly, none of the veteran's disabilities was rated as 100 
percent disabling at any time prior to his death.  Although 
the veteran was in receipt of a TDIU at the time of death, 
the effective date of April 1, 1992, fails to meet the 
requisite 10-year rating requirement preceding his March 2000 
death.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge.  The appellant also has not 
raised a claim of CUE in a final rating decision, pursuant to 
38 C.F.R. § 3.105(a).  See also Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  In this 
case, the appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.  Rather, she has merely argued the 
veteran's condition was so disabling that he should have been 
granted a 100 percent rating at least 10 years prior to his 
death.  In other words, she has generally argued that the 
facts in the case were improperly weighed, and this does not 
amount to a sufficient CUE claim.  Finally, to the extent 
that the appellant may argue that a 100 disability rating or 
TDIU should have been awarded for at least 10 years prior to 
the veteran's death, such argument is tantamount to a 
"hypothetical claim" for entitlement, which is excluded from 
consideration.  See NOVA II, 314 F. 3d 1379-80.

There is nothing to change the fact that, the veteran, who 
died decades after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  

The appellant has also argued that entitlement to DIC is 
warranted based on the veteran's receipt of a 100 percent 
rating for 8 years prior to his death.  The appellant is 
incorrect in making this assumption.  Although enhanced DIC 
may be granted when a deceased veteran had been totally 
disabled for eight years prior to death, this grant is 
predicated on the fact that the veteran's death is service-
connected, which, for the reasons set forth, above, is not 
the case here. 

In sum, the appellant's claim for DIC under 38 U.S.C.A. 
§ 1318 must be denied.
Where, as here, the law, and not the evidence, is dispositive 
of the issue before the Board, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.   See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



